Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2019, 2/26/2019, 7/24/2019, 11/12/2019, 2/4/2020, 2/10/2020, 3/26/2020, 6/15/2020, 6/15/2020, 11/10/2020 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski; Elisa M. et al., US 20160186580 A1, and further in view of BHATIA T et al., US 20060110609 A1.
	Zaleski teaches:
a substrate (44); 
an environmental barrier layer (50) applied to said substrate; 
said environmental barrier layer comprising a rare earth composition. [0047]

4. The environmental barrier coating of claim 1, wherein said environmental barrier layer comprises

    PNG
    media_image1.png
    29
    146
    media_image1.png
    Greyscale
[0047]
7. The environmental barrier coating of claim 1, wherein said substrate comprises at least one of a turbine vane and a turbine blade.

    PNG
    media_image2.png
    534
    676
    media_image2.png
    Greyscale


Zaleski  fails to disclose:
a substrate containing silicon; and
 (claim 2) wherein said substrate comprises a ceramic matrix composite material.
8. The environmental barrier coating of claim 1, further comprising: a protective layer applied on said environmental barrier coating.
Zaleski does teach the substrate comprises a superalloy. [0041] 
BHATIA teaches:
a substrate (20) containing silicon [0031]; and
wherein said substrate comprises a ceramic matrix composite material [0032].
further comprising:
a protective layer (48) applied on said environmental barrier coating. [0034]
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form a substrate as taught by Bhatia, in view of the primary reference of Zaleski because silicon is conventionally substituted for superalloys in turbines.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art references fail to teach:
. 
    PNG
    media_image3.png
    90
    572
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/MICHAEL LEBENTRITT/           Primary Examiner, Art Unit 3745